Case 1:18-cv-05628-SJ-ST Document 33-2 Filed 07/30/19 Page 1 of 2 PageID #: 490



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 CORY HAMMOCK,

                         Plaintiff,              Case No: 1:18-CV-05628-SJ-ST

         v.
                                                 DECLARATION OF
 MOVING STATE TO STATE LLC,                      DMITRIY SHAKHNEVICH
 NATALIE SCHMID, STATE TO STATE
 MOVING NY INC, STATE TO STATE
 MOVING GROUP LLC, MIKE NADEL
 a/k/a MICHAEL NADEL a/k/a MICKEY
 MILLER, MICHAEL NADEL a/k/a
 MICKEY MILLER, YARIN NADEL
 a/k/a YARIN NAZEL a/k/a JOE MILLER
 a/k/a NEW YORK JOE, DOES 2-6,
 PRIME STORAGE JAMAICA LLC, and
 PRIME GROUP HOLDINGS, LLC,

                         Defendants.

DMITRIY SHAKHNEVICH, Esq., hereby declares as follows:

        1.      I am the attorney for certain of the Defendants of this Action in a separate matter

concerning some of the same property, United States v. Yarin Nadel et al, Civil Action No. 1:19-

cv-01578-MKB-CLP, and make this affirmation in support of the Plaintiff Corey Hammock’s

request to release property subject to an injunction by this Court

        2.      By Consent Order submitted to the Court in U.S. v. Nadel, and attached hereto, my

client has agreed to return Mr. Hammock’s property to his address in Utah.

        3.      To effectuate this agreement without violating the terms of any injunction in this

Action, I support the Plaintiff’s request to lift the injunction against the Defendants to allow the

property to be returned to its owner.




                                                   1
Case 1:18-cv-05628-SJ-ST Document 33-2 Filed 07/30/19 Page 2 of 2 PageID #: 491



         4.       No prior application has been made for the relief sought herein.

I declare under penalty of perjury that the foregoing is true and correct.

Dated:        New York, New York
              July 30, 2019




                                                ____________________
                                                DMITRIY SHAKHNEVICH, ESQ.




                                                   2
